Citation Nr: 1827411	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-50 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1994 and from March 2006 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a January 2011 hearing.  This case was previously before the Board in October 2011 when it was remanded for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

During the period of the appeal, in a November 2009 rating decision, the RO granted service connection for plantar fasciitis, right foot, evaluated as 10 percent disabling, effective August 20, 2007, the original date of claim.  In a July 2015 rating decision, the RO increased the initial rating of the Veteran's bilateral plantar fasciitis to 20 percent, effective August 20, 2007.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).

In a December 2016 decision, the Board increased the Veteran's service-connected bilateral plantar fasciitis to 30 percent, effective August 20, 2007, and denied a disability rating in excess of 30 percent.  Subsequently, the Veteran appealed the denial of her increased rating claim to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2017 Joint Motion for Partial Remand (JMR), the Court vacated, in part, the Board's December 2016 decision, denying a disability rating in excess of 30 percent, and remanded the matter to the Board for action consistent with the JMR.  The claim is now once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

In the November 2017 JMR, the Court noted that a remand was required because the Board erred when it provided an inadequate statement of reasons and bases for the rating assigned the Veteran's bilateral plantar fasciitis.  The Board notes that the last VA examination the Veteran had to evaluate her disability was in May 2015.  A new VA examination is necessary to determine the current nature, extent, and severity of her service-connected bilateral plantar fasciitis.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. 
§ 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning this claim.

2. After the above has been completed, schedule the Veteran for an appropriate VA feet examination to address the current nature, extent, and severity of her service-connected bilateral plantar fasciitis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note a review of the file.  

All opinions must be supported by a detailed rationale.  All indicated tests and studies must be performed, in accordance with the pertinent Disability Benefits Questionnaires for this disability, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected disability, in accordance with the rating criteria.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and her representative with a supplemental statement of the case and give her an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




